DETAILED ACTION
Introduction
This Non-Final Office Action is in reply to a response to election filed on August 16, 2021, for the application with serial number 16/802,493.

Claims 1-12 and 18-33 are withdrawn.
Claims 13-17 and elected for prosecution.


Information Disclosure Statements
The information disclosure statement filed on June 16, 2020, has been considered.
The information disclosure statement filed on July 23, 2020, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 13-17 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 13-17 are all directed to one of the four statutory categories of invention, the claims are directed to identifying auditors for conducting an audit (as evidenced by independent claim 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (processors and a network based system in independent claim 13). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (processors and a network based system in independent claim 13) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0091067 A1 to Johnson (hereinafter ‘JOHNSON’) in view of US 2004/0148243 A1 to Rosenblatt (hereinafter ‘ROSENBLATT’).

Claim 13 (Original)
JOHNSON discloses a method of identifying an auditor based on electronic location information and qualifications or rating information comprising: registering, by one or more processors (see ¶[0085]; the computer system), an auditee with an audit management system (see ¶[0017]; an accrediting system for prospective clients.  Obtain information and track existing and prospective clients in a central database)
JOHNSON does not explicitly disclose, but ROSENBLATT discloses, including a networked based system or device (see ¶[0028]; a server based database). 
registering, by one or more processors, a plurality of auditors with the audit management system (see ¶[0055]; the lead auditor is in charge of one or more auditors.  See also claims 1, 11, and 13; select from a list of auditors qualified to audit a particular industry); 
responsive to registering the auditee, determining a location (see ¶[0093]; a secondary criterion based on geographic location is applied) and market segment (see ¶[0092]-[0093]; identify auditors based on industry classification) of the auditee based on electronic location information and identity of the auditee (see again claims 1, 11, and 13; selection from a list of auditors); 
responsive to registering each of the plurality of auditors, determine respective locations (see again ¶[0093]; a secondary criterion based on geographic location is applied.  Locate the nearest auditor), qualifications  (see ¶[0018]; selection of qualified auditors based on the type of industry using a hierarchical industry classification system).
JOHNSON does not specifically disclose, but ROSENBLATT discloses, and rating of each of the plurality of auditors (see abstract and ¶[0359]; grade auditors on their performance). 
JOHNSON further discloses receiving, over the network, a request for an audit from the auditee (see ¶[0017] and claim 1; identify a product or service provided by a client and a type of quality audit for a requested audit); 
responsive to receiving the audit request, automatically identifying, by the one or more processors, one or more auditors for conducting at least a portion of an audit (see ¶[0018]; selection of qualified auditors based on the type of industry using a hierarchical industry classification system);  
transmitting, via the network, the audit request to the one or more identified auditors for fulfilment of the audit request (see claims 1, 11, and 12; assign auditors based on the industry code); and delivery of an audit report to the auditee (see ¶[0013] and [0059]-[0061] & [0068]-[0071]; reports are made).

Furthermore: JOHNSON discloses a method for compliance of standards registrar with accreditation requirements for assigning auditors to scheduled audits based on qualifications.  ROSENBLATT discloses grading auditors to determine reliability.  It would have been obvious to grade auditors to determine reliability as taught by ROSENBLATT in the system executing the method of JOHNSON with the motivation to assess qualifications of auditors for scheduling audits an ensuring reliability (see JOHNSON ¶[0359]-[0360]).  

Claim 14 (Original)
The combination of JOHNSON and ROSENBLATT discloses the method as set forth in claim 13.
JOHNSON further discloses wherein the one or more auditors includes technical reviewer (see ¶[0018]; a technical expert answers legal or technical questions posed by the auditor).

Claim 15 (Original)
The combination of JOHNSON and ROSENBLATT discloses the method as set forth in claim 13.
wherein the market segment is the food industry (see ¶[0036] and [0091]; standards for products are set by the U.S. Food and Drug Administration.  A high-risk audit may be for a company that makes food or beverage products).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0091067 A1 to JOHNSON in view of US 2004/0148243 A1 to ROSENBLATT as applied to claim 13 above, and further in view of US 2013/0030878 A1 to Weaver (hereinafter ‘WEAVER’).

Claim 16 (Original)
The combination of JOHNSON and ROSENBLATT discloses the method as set forth in claim 13.
The combination of JOHNSON and ROSENBLATT does not specifically disclose, but WEAVER discloses, wherein the one or more identified auditors bid on the audit request (see ¶[0048]-[0049]; auditors used the control panel to submit bids for the audit).
JOHNSON discloses a method for compliance of standards registrar with accreditation requirements for assigning auditors to scheduled audits that includes a central database (see ¶[0085]).  WEAVER discloses collaborative information management with audit collaboration, where auditors submit bids for audits.  It would have been obvious to include bidding as taught by WEAVER in the system executing the method of JOHNSON with the motivation to assign auditors to audits in a competitive manner.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0091067 A1 to JOHNSON in view of US 2004/0148243 A1 to ROSENBLATT as applied to claims 13 and 14 above, and further in view of US 201540278638 A1 to Kreuzkamp (hereinafter ‘KREUZKAMP’).

Claim 17 (Original)
The combination of JOHNSON and ROSENBLATT discloses the method as set forth in claim 14.
The combination of JOHNSON and ROSENBLATT does not specifically disclose, but KREUZKAMP discloses, wherein the technical reviewer is blind to at least one of the identity of the first auditor and auditee (see ¶[0076]; the workers who completed the various tasks under audit may be blind to the auditor). 
JOHNSON discloses a method for compliance of standards registrar with accreditation requirements for assigning auditors to scheduled audits.  KREUZKAMP discloses a workforce productivity tool with audit requests sent to an auditor, where workers as assigned to an auditing project (see ¶[0074]).  It would have been obvious to make workers blind to the auditor as taught by KREUZKAMP in the system executing the method of JOHNSON with the motivation to maintain privacy of the workers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624